DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 03/12/2020.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements filed (03/22/2020 and 04/12/2020) have been received, entered into the record, and considered.  


Drawings


3.	The drawings filed 03/12/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections

5.	Claims 3, 11, 14, and 22 are objected to because of the following informalities:  

Claims 3 and 14:
The abbreviations used in these claims should be defined.

Claims 11 and 22:
“wherein receiving the image definition is performed through an applications programming interface (API) as substantially described herein” should read “wherein receiving the image definition is performed through an applications programming interface (API) ”.

Appropriate correction is required.

 

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharonov (US 20100050168) in view of  To et al. (US 10318265).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

The Sharonov reference was cited by Applicant in the IDS filed 03/22/2020.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Sharonov teaches a method implemented by one or more processors (processor 302; paragraphs 0016-0017 and Fig.3), the method comprising: 

receiving an image definition from a client device, the image definition identifying one or more packages to be deployed within an image, each of the one or more packages including an exploration and production computer program (paragraph 0019: data structure 500 that may be programmed with various information used to regulate the download of updated software. The data structure 500 is stored in storage 304 and includes one or more entries 501. Each entry may include fields 502, 504 and 506. Field 502 includes an address, such as a server name or an IP address (hereinafter "IP address 502") of the entity storing the updated software; Claim 1: a processor to download a second software image from a second storage device external to the oilfield borehole device, said second storage device associated with the address and said second software image associated with the file identifier); 

automatically building an image using the image definition, the image including the one or more packages (the processor replaces the first software image with the second software image; Abstract, paragraph 0021, and claim 1).

(Col.2, line 60-Col.3, line 14: when a deployable unit is submitted to a centralized component such as a catalog system, a deployment template may be generated for the deployable unit. The deployable unit may represent any of various types of machine images, software products, software installers, batch files, or other sets of program instructions. The deployment template may represent directives, constraints, and/or other metadata for deploying the deployable unit. The directives may include commands or instructions to be performed in installing and/or configuring a software product; Col.4, lines 11-29: a given catalog or portfolio may include one or more desktop applications (e.g., desktop applications packaged as machine images, application binaries or other executable objects), one or more virtualized application packages (e.g., applications packaged for delivery to desktops on physical computing devices and/or one or more virtual desktop instances), or resource stack templates, dependent on configuration settings selected for the catalog/portfolio by the administrator that created it).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ashrafi with To because it would have provided the enhanced capability for implementing template generation for deployable units.


As to claim 2:
Sharonov does not explicitly teach, To teaches deploying the operating environment includes deploying the operating environment as a virtual machine to a desktop or cloud computing environment and booting the virtual machine (Col.4, lines 11-29). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ashrafi with To because it would have provided the enhanced capability for implementing template generation for deployable units.
As to claim 3:
Sharonov does not explicitly teach, To teaches the image definition includes a JSON template (the deployment template 510 may represent directives, constraints, and/or other metadata for deploying the deployable unit in one or more resources of a provider network 200. The contents of the deployment template 510 may include human-readable alphanumeric text as expressed in a structured format such as JSON (JavaScript Object Notation) or XML (eXtensible Markup Language). The deployment template 510 may not include a deployable unit itself but may include references to the deployable unit and to other resources used in the deployment; Col.28 lines 4-13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ashrafi with To because it would have 
 As to claim 4:
Sharonov teaches automatically building the image further includes automatically resolving one or more dependencies associated with the one or more packages (paragraph 0021). As to claim 5:
Sharonov teaches automatically building the image further includes publishing the image to an image repository (paragraphs 0021-0023).As to claim 6:
Sharonov teaches publishing a package among the one or more packages to a package repository, including: receiving a package name, package version and package contents; and publishing the package using the package name, package version and package contents (paragraphs 0016, 0019, and Figs. 3 and 4).
As to claim 7:
Sharonov teaches publishing the package further includes determining one or more dependencies and incorporating the one or more dependencies into the package (paragraphs 0016, 0019, and Figs. 3 and 5).As to claim 8:
Sharonov teaches publishing the package further includes building an image with the package and testing the image in a cloud computing environment (paragraphs 0016-0017).As to claim 9:
Sharonov teaches the package repository is a public or private package repository (paragraph 0016 and Fig. 3).As to claim 10:
Sharonov teaches the package is a service provider application, a service provider plugin, a third party application, or a third party plugin (paragraphs 0016 and 0022). As to claim 11:
Sharonov teaches receiving the image definition is performed through an applications programming interface (API) as substantially described herein (paragraph 0019).As to claims 12-22:
Refer to the discussion of claims 1-11 above, respectively, for rejection. Claims 12-22 are the same as claims 1-11, except claims 12-22 are system claims and claims 1-11 are method claims.

As to claim 23:
Refer to the discussion of claim 1 for rejection. Claim 23 is the same as claim 1, except claim 23 is a non-transitory computer readable medium claim  and claim 1 is a method claim.

Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199